Case 3:19-cv-00025-JWS Document 72-5 Filed 07/30/21 Page 1 of 4
  Case
EXH      3:19-cv-00025-JWS
    34 - Opposition              Document
                    to Motion Summary       72-5
                                      Judgment      FiledMotion
                                                & Cross-  07/30/21    Page Judgment
                                                                for Summary 2 of 4
                                    Page 2 of 16
  Case
EXH      3:19-cv-00025-JWS
    34 - Opposition              Document
                    to Motion Summary       72-5
                                      Judgment      FiledMotion
                                                & Cross-  07/30/21    Page Judgment
                                                                for Summary 3 of 4
                                    Page 3 of 16
Case 3:19-cv-00025-JWS Document 72-5 Filed 07/30/21 Page 4 of 4
